                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                                     Case No. 1:19-CR-177

v.                                                                Hon. Paul L. Maloney

JOHN LOUIS BOOKER, JR.,

                 Defendant.
     ____________________________________/

                                       ORDER OF DETENTION

               Defendant appeared this date for a detention hearing. For the reasons stated on the record, the

Court finds that the defendant did not rebut the presumption that no condition or combination of conditions will

assure the safety of the community and the defendant=s appearance at trial.

               Accordingly, pending trial in this matter, the defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons serving sentences or being held in custody pending appeal. The defendant shall be

afforded a reasonable opportunity for private consultation with his defense counsel. On order of a court of the

United States or on request of an attorney for the government, the person in charge of the corrections facility shall

deliver the defendant to the United States Marshal for the purpose of an appearance in connection with a court

proceeding.

               IT IS SO ORDERED.


     Dated: August 7, 2019                                /s/ Ray Kent
                                                          United States Magistrate Judge
